

117 HR 3074 IH: No Taxpayer Funded Platform for Chinese Communists Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3074IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Wilson of South Carolina (for himself and Mr. Steube) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit certain funding made available to the United States Agency for Global Media relating to provision of an open platform for China, and for other purposes.1.Short titleThe short title shall be the No Taxpayer Funded Platform for Chinese Communists Act.2.Prohibition on certain funding relating to provision of an open platform for China(a)Funding prohibitionNotwithstanding any other provision of law, no funding made available to the United States Agency for Global Media (USAGM) may be used to provide an open platform for representatives of the People’s Republic of China (PRC), members of the Chinese Communist Party (CCP), or any entity owned or controlled by the PRC or CCP.(b)ReportNot later than 180 days after the date of the enactment of this Act, the USAGM shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report describing whether or not any of its broadcast entities, including its grantee organizations, has provided at any time during the five year period immediately preceding such report an open platform for representatives of the PRC, members of the CCP, or any entity owned or controlled by the PRC or CCP. Such report shall be made available on a publicly available website by the Federal Government.